Citation Nr: 1449217	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for organic brain syndrome.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this  case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1980 to September 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions by the RO.

The Veteran testified at a hearing held in Washington, DC, before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the record.

The Board remanded the case to the RO for additional development in August 2010, June 2012, February 2013, July 2013 and February 2014.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is being remanded to the Agency of Original Jurisdiction (AOD).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to  a chronic headache disorder or organic brain syndrome to include a traumatic brain injury in service or for many years thereafter.

2.  The Veteran is not shown to have manifested complaints or findings referable to obstructive sleep apnea in service or for many years thereafter.

3.  The Veteran is not shown to have organic brain syndrome or a traumatic brain injury due to an event or incident of his period of active service.  

4.  The currently demonstrated headaches and obstructive sleep apnea are not due to an event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a headache disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not have a disability manifested by organic brain syndrome or traumatic brain injury residuals due to a disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The Veteran's disability manifested by obstructive sleep apnea is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded multiple VA examinations responsive to the claims of service connection for chronic headaches, organic brain syndrome, and obstructive sleep apnea.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examinations are inadequate to decide the claims being adjudicated herein, so the examinations are found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the June 2010 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims of service connection for chronic headaches, organic brain syndrome, and obstructive sleep apnea.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorders.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
Chronic Headaches and Organic Brain Syndrome 

Based on the evidence of record, the Veteran's claims of service connection for organic brain syndrome and chronic headaches must be denied.  In this case, there is no evidence of either disorder during service or for many years thereafter.  

Rather, the service treatment records reflect that there were no complaints or clinical findings related to a head injury; while the Board accepts that the Veteran's military occupational specialty is consistent with circumstances of service such as training exercises involving mortar and explosions, the Board points out that unit records do not corroborate the Veteran's allegations as to a training exercise explosion.  

Moreover, the service treatment records do not show any complaints or clinical findings related to an organic brain syndrome or chronic headaches.  In short, the evidence does not show pathology of an organic brain syndrome and chronic headaches during service.

The Veteran is competent to report that he has organic brain syndrome and chronic headaches.  He is also competent to report when his symptoms were first identified.  

However, his statements do not establish a nexus to his service.  The weight of the evidence reflects that the Veteran's organic brain syndrome and chronic headaches are unrelated to his service.

In this regard, post-service treatment records show that the Veteran first reported experiencing headaches in 2004.  The Veteran did not report any history of an in-service explosion or accident at the initial treatment for headaches in May 2004; to the contrary, he reported onset within the previous 2 weeks, wherein the headaches occurred with dizziness.  

Likewise, no such assertion of an in-service explosion was made until 2007, at the time of his initial claim for service connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Significantly, none of the VA examiners found that the Veteran's organic brain syndrome and chronic headaches were due to service.  

According to the April 2013 and September 2013 VA examiners, as well as the April 2014 addendum, the Veteran's organic brain syndrome and headaches were not related to the reported in-service head injury.  

The April 2013 VA examiner noted that it was unlikely that his headaches were related to service, as post-traumatic headaches from a head injury resolved within one or two years where there is no intercurrent event or disorder; this VA examiner also found that the Veteran did not have organic brain syndrome upon neurological examination.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).   

The Board points out that the September 2013 VA examiner found that the Veteran's mood disorder and cognitive disorder were related to his nonservice-connected PTSD.  

The VA examiner, in the April 2014 addendum, acknowledged that the Veteran showed low performance in cognitive measures, but pointed out that the Veteran had poor effort and insufficient engagement; his performance in personality inventory testing was suggestive of multiple psychological pathology.  

The VA examiner explained that psychogenic factors might be contributing to the Veteran's cognitive complaints and that a diagnosis of "rule out possible malingering versus factitious disorder" was warranted; the VA examiner concluded that any cognitive complaints are less likely than not caused by or the result of any in-service head injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that any of the Veteran's treating providers indicated that he has organic brain syndrome or linked his headaches to service, the Board finds that these opinions have limited probative value, as they were based on the Veteran's uncorroborated report of a head injury in service due to an accidental explosion; to the contrary, the medical evidence is negative for any evidence of a head injury or relevant symptomatology in service.  

The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

While there are lay opinions, including those of the Veteran, linking the Veteran's claimed organic brain syndrome and chronic headaches to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the April 2013 and September 2013 VA examination reports, the April 2014 addendum, and the clinical evidence of record.  

The VA examiners, in determining that the Veteran did not have an organic brain syndrome and that his chronic headaches are unrelated to his service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Significantly, the most probative and credible evidence, the April 2013 and September 2013 VA examination reports, as well as the April 2014 addendum, clearly establishes that there was no organic brain syndrome and that his chronic headaches were unrelated to his service.  Additionally, the Board notes that the opinions of the VA examiners are consistent with the medical evidence of record.  

As discussed, no in-service head injury was corroborated and he does not have an organic brain syndrome related to service; there is also no factual foundation to support any relationship between the Veteran's service and his current headaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In sum, there is no reliable evidence linking the Veteran's claimed organic brain syndrome and chronic headaches to his service.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for organic brain syndrome and chronic headaches.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Obstructive Sleep Apnea

The Veteran alleges that his sleep apnea is related to his service, due to organic brain syndrome.  The Board acknowledges that, since service, sleep apnea has been diagnosed.  

The Veteran is competent to report that he has obstructive sleep apnea and difficulty sleeping, and such statements are confirmed by the record.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

However, the weight of the evidence is against the Veteran's claim. The evidence shows that service treatment records do not show any complaints or findings of obstructive sleep apnea during service or for many years thereafter.   

There is evidence to show that there is obstructive sleep apnea pathology. However, this positive medical evidence to be of little probative value.  The Board notes that a close reading establishes that the Veteran's providers at Greater Washington Sleep Disorders Center did not establish that the Veteran's obstructive sleep apnea was related to service.  

Likewise, the Board observes that the Veteran did not relate his sleep apnea symptomatology to his service when he sought treatment for his sleep apnea; the Veteran did not assert a relationship between his sleep apnea and his service until his claim for benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Here, the most probative and credible evidence establishes that the Veteran's obstructive sleep apnea is not due to an event or incident of his service.  

The March 2014 VA examiner found that the Veteran's obstructive sleep apnea did not develop for many years after service and was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  

An April 2014 addendum opined that the Veteran's obstructive sleep apnea was less likely than not caused by or the result of the Veteran's claimed head injury in service.

To the extent that there are lay opinions, including the Veteran's statements, linking the Veteran's obstructive sleep apnea to service, the Board finds that the probative value of the general lay assertions are outweighed by the opinion of the March 2014 VA examination report and April 2014 addendum.  

The March 2014 VA examination report and April 2014 addendum explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

Furthermore, as service connection has been denied for organic brain syndrome, the assertion of a secondary relationship to sleep apnea fails.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'") citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for headaches is denied.

Service connection for claimed organic brain syndrome is denied.

Service connection for obstructive sleep apnea is denied.


REMAND

An October 2013 rating decision denied the Veteran's claim of service connection for PTSD; as the Veteran has multiple psychiatric complaints and diagnoses, it has been recharacterized as an acquired psychiatric disorder, to include PTSD.

In the September 2014 Informal Hearing Presentation, the Veteran, through his representative, filed a Notice of Disagreement indicating that he disagreed with the denial of the claim for service connection for an innocently acquired psychiatric disorder, to include PTSD. 

Because the Veteran filed a Notice of Disagreement (NOD) as to this issue, the Veteran is entitled to a Statement of the Case (SOC) addressing that issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, this claim must be remanded to the RO for issuance of a Statement of the Case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this matter by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a Statement of the Case as to the issue of service connection for an innocently acquired psychiatric disorder, to include PTSD.  The Veteran and his representative should also be advised that, for the Board to have jurisdiction in this matter, a Substantive Appeal  responding to the SOC must be filed in a timely manner.  Only if the Veteran or his attorney submits a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


